Citation Nr: 0624069	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  06-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1965.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 2004 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a rating in excess of 30 percent for 
dysthymic disorder.  In a January 2006 rating decision, an 
increased rating of 50 percent was assigned effective July 
21, 2004.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  
Consequently, the matter of the evaluation remains in 
appellate status.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned.  This case has been advanced on the 
Board's docket.  


FINDING OF FACT

The veteran's dysthymic disorder causes occupational and 
social impairment, with deficiencies in most areas, but does 
not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for dysthymic disorder 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9433 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, 
letters dated in August and September 2004 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded VA examinations in August 2004 and March 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected psychiatric 
disorder since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The March 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is assigned the increased rating of 70 percent 
effective from the date of claim established by the RO, July 
21 2004, no further notice is needed pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9433 for 
dysthymic disorder, are rated according to the General Rating 
Formula for Mental Disorders.  A 50 percent rating is 
provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

In July 2004, correspondence was received from the veteran in 
which he indicated that he was seeking an increased rating.  
Contemporary VA outpatient records showed that the veteran 
was depressed, but not suicidal.  Recent gastrointestinal 
problems had resulted in increased depression.  The veteran 
reported that he had been having marital problems due to his 
decreased libido.  The veteran related that he had a good 
relationship with his children.  Mental status examination 
revealed that the veteran was cooperative, pleasant, and 
oriented times three.  His speech was normal in volume, rate, 
and prosody.  There was no evidence of grandiosity or 
paranoid delusions.  The veteran denied suicidal and 
homicidal ideation.  His thought processes were linear and 
goal-directed.  His mood was depressed and his affect was 
mildly restricted.  Insight and judgment were good.  He was 
alert.  Cognition was grossly intact.  His Global Assessment 
of Functioning (GAF) was 56.  

In August 2004, the veteran was afforded a VA examination.  
It was noted that recent VA treatment records showed that the 
veteran reported being more depressed.  Currently, he related 
that he had increased stress and low self-esteem, low energy, 
decreased concentration, and difficulty sleeping.  The 
veteran indicated that he had been employed, but had to 
resign because of a relapse.  The veteran also stated that he 
was heaving increased physical health problems.  He reported 
that he continued to have low libido and marital problems.  
His relationship with his children was still good.  
Currently, the veteran was depressed, but not suicidal.  
Mental status findings were consistent with his prior 
evaluation, as previously noted.  His GAF score was 55.  It 
was noted that the veteran was looking to establish 
employability.  

In a September 2004 letter, a private counselor indicated 
that the veteran was being treated in group therapy.  The 
veteran was suffering from low self-esteem and was 
unemployed.  In a March 2005 letter, it was indicated that 
the veteran had multiple physical problems and continued to 
have low self-esteem.  

In March 2005, the veteran was also afforded another VA 
examination.  It was noted that the veteran had not worked in 
his usual occupation since February 2004 and instead was 
working for VA as a housekeeper, but he did not know how long 
he could maintain this due to his medical problems.  He had 
applied for work elsewhere, but had not been successful at 
finding work due to his multiple medical problems.  The 
veteran felt that his outlook for finding work was doubtful.  
He reported that his financial situation was extremely 
stressful.  His primary social activities consisted of 
counseling sessions.  He indicated that he and his wife had 
almost no other social life due to his depression and their 
finances.  He indicated that he seldom saw his children.  
Mental status examination revealed that the veteran had a 
markedly depressed mood and flattened affect.  There was no 
evidence of a thought disorder.  The veteran denied 
delusions, hallucinations, or ideas of reference.  The 
veteran reported that he occasional had suicidal ideations 
and had recently had these ideations 2 or 3 times in the last 
2 months.  He denied having a suicide plan or homicidal 
ideation.  The veteran was able to maintain basic activities 
of daily living.  He was oriented in all spheres and 
considered his memory to be good.  His rate and flow of 
speech was somewhat slowed, but otherwise within normal 
limits.  The veteran related that he had intermittent panic 
attacks over the last 2 years.  His last panic attacks was 
about 2 months ago.  He related that he had panic attacks 
about 3 times per year.  In terms of depression, the veteran 
suffered from chronic depression with low self esteem, 
anhedonia, decreased libido, hypersomnolence, and a sense of 
hopelessness.  The veteran rated his depression as a 7 on a 
scale of 0-10 with 10 being the worst.  His depression had 
increased recently secondary to his wife being diagnosed with 
bladder cancer.  The veterans stated that he was 
hypersomnolent.  Over the weekend, he slept 12-13 hours in 
24 hours, but despite this amount of sleep, he still felt 
tired in the morning.  His GAF was 45.  

The examiner noted that the veteran's depression had 
increased due in part to medical problems and marital 
problems to include difficulty with erectile dysfunction.  It 
was noted that he had not had gainful employment since 
February 2004 and that his current work was actually part of 
a compensated work therapy program with VA.  The examiner 
opined that the veteran's symptoms had worsened.  In July 
2005, a VA examiner noted that the veteran's depression 
significantly impaired his occupational and social 
functioning, and that the veteran was on several medications 
for depression.  

In June 2006, the veteran testified at a personal hearing.  
The veteran related that his depression had increased.  He 
had been diagnosed with esophageal cancer.  He reported that 
he was in individual and couples' therapy weekly.  His VA 
physician felt that the veteran needed more counseling and an 
adjustment in his medication.  The veteran related that he 
had last worked in his licensed field over 2 years ago, where 
he used to earn a good living.  He indicated that he had been 
working at VA, but could no longer continue.  The veteran 
stated that he left his licensed occupation due to depression 
and other medical problems.  The veteran indicated that he 
was currently on multiple psychiatric medications.  In 
addition, the veteran related that his psychiatric disorder 
had negatively affected his marriage.  His medications 
resulted in decreased libido.  Also, he had a lack of 
motivation to socialize so he and his wife did not really go 
out or enjoy the company of others.  In addition, the 
depression inhibited his desire to socialize.  The veteran 
also reported being under extreme financial stress.  The 
veteran related that he had a fear of dying due to his 
cancer.  He stated that he did not sleep well at night.  The 
veteran indicated that his psychiatric disorder had 
negatively impacted all areas of his life.  

The veteran has been assigned a 50 percent rating for 
dysthymic disorder.  The veteran meets the criteria for a 70 
percent rating because his dysthymic disorder is productive 
of occupational and social impairment, with deficiencies in 
most areas.  However, his dysthymic disorder does not result 
in total occupational and social impairment.

The veteran has suicidal ideation.  His rate and flow of 
speech was somewhat slowed.  He has continuous depression and 
occasional panic attacks.  He exhibits difficulty in adapting 
to stressful circumstances to include work, financial 
pressures, and similar incidents.  He has an inability to 
establish and maintain effective relationships due to his low 
motivation and depression.  His GAF score has declined.  In 
sum, overall, the criteria for a 70 percent rating are met.  
However, the criteria for a total rating are not met.  The 
veteran does not have impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
inappropriate behavior.  Although the veteran has some 
suicidal ideation, he has no plan and he has no homicidal 
ideation.  He is not unable to perform activities of daily.  
He is cognitively intact.  He does not have other symptoms 
indicative of total impairment.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, but no more, are met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent rating for dysthymia, for the entire 
appeal period, determined by the RO to be from July 21 2004.  


ORDER

A rating of 70 percent for dysthymic disorder is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


